Citation Nr: 0636909	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
anxiety reaction with depressive features associated with 
neurodermatitis, prior to August 30, 2002.  

2.  Entitlement to a rating in excess of 50 percent for 
anxiety reaction with depressive features associated with 
neurodermatitis, effective August 30, 2002 but prior to June 
14, 2006.

3.  Entitlement to a rating in excess of 70 percent for 
anxiety reaction with depressive features associated with 
neurodermatitis, effective June 14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 through 
June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the veteran's original claim for a 
rating in excess of 30 percent for anxiety reaction with 
depressive features associated with neurodermatitis, was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated May 2006.  


FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the veteran's 
service-connected anxiety reaction with depressive features 
associated with neurodermatitis was predominately manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms.

2.  For the period of August 30, 2002 through June 14, 2006, 
the veteran's anxiety reaction with depressive features 
associated with neurodermatitis was predominately manifested 
by dermatitis which was more than 40 percent of the entire 
body.  

3.  Effective June 14, 2006, the veteran's anxiety reaction 
with depressive features associated with neurodermatitis is 
predominately manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety reaction with depressive features associated with 
neurodermatitis, prior to August 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§  3.159, 
4.126, 4.130, Diagnostic Code 9400 (2006).

2.  The criteria for a rating of 60 percent for anxiety 
reaction with depressive features associated with 
neurodermatitis, from August 30, 2002 to June 13, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7806, 
4.126, 4.130, Diagnostic Code 9400 (2006).

3.  The criteria for a rating in excess of 70 percent for 
anxiety reaction with depressive features associated with 
neurodermatitis, from June 14, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.118, Diagnostic Code 7806, 4.126, 4.130, 
Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with the 
notice of the type of evidence necessary to establish an 
effective date for the disability in the event that a higher 
rating was assigned, until August 2006.  Despite the untimely 
notice provided to the veteran concerning this element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the veteran's 
representative had an opportunity to respond to the August 
2006 notice pertaining to the assignment of effective dates.  
The representative provided written arguments in September 
and October 2006 concerning the veteran's appeal.

In the instant case, the RO did not send notice to the 
veteran prior to the July 2002 adverse determination.  
However, a letter sent in July 2003 adequately informed the 
veteran of the evidence and information (1) necessary to 
substantiate the claim; (2) that VA would seek to provide; 
and (3) that the veteran was expected to provide.  The letter 
also essentially told the veteran to submit any information 
or evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran was also provided with VA psychiatric and skin 
examinations.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819, were revised, effective August 30, 2002.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before the VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), a 50 
percent evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
evaluation is warranted for exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 10 percent 
evaluation is warranted for exfoliation, exudation or 
itching, if it involves an exposed surface or extensive area.  
A noncompensable evaluation is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.

Under revised 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006), 
a 60 percent rating is warranted for dermatitis or eczema, if 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  A 30 percent rating is warranted if 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 10 percent evaluation is warranted 
when at least five percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
or exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A non-compensable rating is 
warranted when there is less than five percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006), a 
generalized anxiety disorder is rated under the General 
Rating Formula for Mental Disorders.  To warrant an 
evaluation of 100 percent, there must be total occupational 
and social impairment, due to symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent evaluation is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to symptoms such 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  

History 

In May 2002, the veteran filed a claim for an increased 
rating for a service-connected psychiatric disorder of 
generalized anxiety with associated neurodermatitis.  By a 
rating decision dated July 2002, the RO denied the claim and 
continued the rating of 30 percent.  

The veteran appealed, and the Board remanded the veteran's 
claim for further development.  After providing the veteran 
with a VA examination of the skin and a VA psychiatric 
examination, the RO readjudicated the veteran's claim.  By a 
rating decision dated April 2006, the RO continued the 
veteran's 30 percent rating for the period of May 2002 
through August 30, 2002; granted an increased rating of 50 
percent for the period of August 30, 2002 through June 14, 
2006; and granted the veteran an evaluation of 70 percent, 
effective June 14, 2006.

The veteran was afforded a VA examination in June 2002, as 
well as VA psychiatric and skin examinations in June 2006.  
At the June 2002 VA examination the veteran complained of 
depression, anxiety and irritability.  He reported panic 
attacks related to specific stressors, and difficulty in 
controlling his worries, as well as feelings of restlessness, 
fatigability, muscle tension, insomnia, worthlessness, low 
motivation, and suicidal ideation without plan or intent to 
harm himself.  He also reported missing 12 days of work in 
the previous year due to his symptoms.  Upon examination, the 
examiner noted that the veteran's speech was normal in rate 
and volume, was coherent and was without perseveration, with 
the overall presentation being somewhat vague and marginally 
relevant.  The examiner noted no evidence of hallucinations, 
and that the veteran's attention and concentration were 
intact.  The veteran's fund of knowledge was broad, with 
calculation, naming and repetition intact.  The examiner also 
found the veteran's long and short term memory to be intact.  
There were no problems with impulse control or maintenance of 
personal hygiene.  The examiner provided a diagnosis of 
general anxiety which significantly interferes with the 
veteran's life that was manifested more days than not by 
irritability, fatigability, restlessness, insomnia, poor 
concentration, muscular tension and angry outburst.  A Global 
Assessment of Functioning (GAF) score of 51 was assigned.  
The examiner also noted that the veteran had recurring 
neurodermatitis.  

The June 2006 VA examination of the skin revealed that the 
veteran has chronic neurodermatitis, with bad flare-ups, 
which was aggravated by anxiety and depression.  The examiner 
noted that the rash distribution was around 40 percent of the 
body surface area, with 5 percent located on the exposed body 
surface area.  The rash was characterized by multiple papules 
over the forehead and both cheeks, ranging in size from one 
to two millimeters, and a pink papular rash over the back, 
chest, and forearms.  The examiner noted no disfigurement, 
scarring, oozing, or crusting and no deep skin infection.  

The June 2006 VA psychiatric examination revealed excessive 
anxiety and worry, with the veteran reporting that he has 
difficulty controlling his worry.  The veteran reported 
feeling restless and easily fatigued.  The veteran also 
reported that he has problems performing work functions, and 
missed 20 days of work in the past year.  The examiner noted 
that the veteran had obvious concentration difficulties, mood 
impairment due to depression, and some suicidal ideation.  
The veteran also experienced multiple panic attacks per day 
characterized by "freezing up," difficulty breathing, and 
accelerated heart beat.  The examiner also found the veteran 
to have impaired impulse control and irritability without 
reported periods of violence.  The examiner further noted 
occasional spatial disorientation, particularly in regards to 
the veteran's mail sorting plan, some neglect for personal 
hygiene, a problematic level of alcohol use, and problematic 
isolation characterized by anxiety that people would reject 
him due to his rash.  The examiner noted that the severity of 
the veteran's symptoms ranged from moderate to severe on a 
daily basis, with thought processes impaired by poor 
concentration and memory, as well as communication impaired 
by the veteran's isolation.  The examiner provided a 
diagnosis of generalized anxiety disorder with secondary 
disorders of panic attacks without agoraphobia and 
alcoholism.  Finally the examiner noted that the veteran took 
medication, which seemed to ameliorate symptoms a bit, and 
that the veteran is capable of activities of daily living, 
but has some impairment, particularly in terms of personal 
hygiene.  The examiner assigned a GAF score of 50.

The veteran also submitted VA outpatient records dated 
October 2000 through July 2003.  A May 2002 treatment report 
showed the veteran to be generally stable, with no major 
changes in symptom intensity, with his anxiety controlled by 
medication.  A November 2002 record showed complaints of 
dermatitis affected by temperature and sunlight.  A July 2003 
record noted complaints of dermatitis, with red raised 
papules over the trunk, upper arms, back, neck and scalp.  
The veteran had complaints of chronic itching at which time 
he was prescribed betamethasone valerate and hydroxysine HCL.  


Analysis

Under 38 C.F.R. § 4.126(d), when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  The agency of original 
jurisdiction should clearly explain what aspect of his 
service-connected condition represents the dominate aspect of 
his condition.  In other words, the veteran should be told 
whether the skin impairment or the psychiatric impairment 
represents the dominate aspect of his claim.    

For the period prior to August 30, 2002, the veteran was 
assigned a rating of 30 percent.  The dominate aspect of his 
condition during this time was his psychiatric impairment.  
The VA examiner noted a diagnosis of general anxiety 
significantly interfering with his life and manifested by 
irritability, fatigability, restlessness, insomnia, poor 
concentration, muscular tension and angry outburst, as well 
as panic attacks in response to specific stressors.  However, 
the examiner noted that the veteran was functioning at a 
generally satisfactory level, and that his self-care 
(personal hygiene) and conversation were normal.  The 
examiner further found no problems with impulse control, no 
hallucinations and no problems with long- or short-term 
memory.  The veteran also exhibited good attention and 
concentration, and a broad fund of knowledge.  A GAF score of 
51 was assigned.  

According to the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illnesses.  The GAF 
score and the interpretation of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

For this time period, a GAF score of 51 was assigned at the 
June 2002 VA examination.  GAF scores between 51 and 60 are 
reflective of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
This GAF score does not suggest a greater impairment than is 
contemplated by the 30 percent rating.  It appears consistent 
with the veteran's level of a moderate disability for this 
time period.  Moreover, the Board again notes that the 
veteran, collectively, has not manifested symptoms typically 
considered indicative of that level of impairment warranted 
to assign a 50 percent rating, to include difficulty in 
understanding complex commands, impairment of both long and 
short term memory, impaired judgment, impaired abstract 
thinking, and disturbances of motivation or mood.  Simply 
stated, when considered in light of the actual symptoms 
demonstrated, the assigned GAF score does not provide a 
basis, alone, for assignment of a higher rating for the 
veteran's psychiatric disability.  As documented above, the 
medical evidence reveals symptoms that reflect a level of 
moderate impairment consistent with the current 30 percent 
rating.  Therefore, the criteria for the next higher 50 
percent rating have not been met for the period of May 2002 
through August 30, 2002.

Additionally, for the period prior to August 30, 2002, there 
is no evidence to demonstrate that the veteran's skin 
disability warrants the next higher rating as there is no 
evidence of ulceration or extensive exfoliation or crusting, 
or exceptionally repugnant dermatitis. See, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).     

For the period of August 30, 2002 through June 14, 2006, the 
veteran is rated at 50 percent.  For this period, the 
dominate aspect of his condition was his skin disability.  
Changes in the criteria for rating skin disorders, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819, went into effect, August 
30, 2002.  Based on these new regulations, the RO assigned 
the veteran a 30 percent rating for his neurodermatitis.  
Additionally, the RO evaluated the general anxiety disorder 
and assigned a 30 percent rating.  In contradiction with 
38 C.F.R. § 4.126(d), which requires that a single disability 
that has been diagnosed both as a physical condition and as a 
mental disorder, be evaluated under the diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition, the RO issued a combined rating of 50 percent.  
Instead, the veteran should have been told whether the skin 
impairment or the psychiatric impairment represented the 
dominate aspect of his condition and he should have been 
rated based on that dominate aspect.  

The Board finds that under the new regulations for evaluating 
skin disorders, effective August 30, 2002, the veteran 
warrants a rating of 60 percent for neurodermatitis.  The 
June 2006 VA dermatological examination revealed chronic 
neurodermatitis, with bad flare-ups, which was aggravated by 
anxiety and depression.  The examiner noted that the rash 
distribution covered around 40 percent of the body surface 
area, with 5 percent located on the exposed body surface 
area.  The rash was characterized by multiple papules over 
the forehead and both cheeks, ranging in size from one to two 
millimeters, and a pink papular rash over the back, chest, 
and forearms.  The examiner noted no disfigurement, scarring, 
oozing, or crusting and no deep skin infection.  During the 
examination the veteran gave a history of experiencing a rash 
over an extensive part of his body since service.  
Additionally, a VA medical record dated in November 2002 
shows complaints of dermatitis.  A July 2003 record notes 
complaints of dermatitis, with red raised papules over the 
trunk, upper arms, back, neck, and scalp.  The veteran also 
had complaints of chronic itching at which time he was 
prescribed betamethasone valerate and hydroxysine HCL.  
Finally, the veteran submitted a statement dated August 2003, 
in which he indicated experiencing a rash on his face, back, 
chest, arms, and at times on his private parts and legs, 
which bled when scratched and stung in the shower. 

Applying the benefit of the doubt doctrine, the Board finds 
that the objective medical evidence in the June 2006 VA 
examination report and the VA outpatient records, in 
combination with veteran's statements, supports an increased 
rating of 60 percent for the veteran's skin disability for 
the period of August 30, 2002 through June 14, 2006.  A 60 
percent rating is the highest rating available under the 
revised Diagnostic Code 7806.  Under the old regulations in 
effect prior to August 30, 2002, a 50 percent rating was the 
highest rating assigned for eczema and the veteran's 
condition was not analogous to any other Diagnostic Code 
which would allow for a rating in excess of 50 percent.  For 
instance, the next higher rating of 100 percent would require 
active tuberculosis luposa (lupus vulgaris).  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7811 (2002).

As previously noted, the Board finds that the skin disability 
is the predominate disability during the period of August 30, 
2002 and June 14, 2006, as the psychiatric aspect of his 
disability does not warrant a rating greater than 60 percent, 
even if it were to be considered the predominate disability.  
The VA examiner noted general anxiety manifested by 
irritability, fatigability, restlessness, insomnia, poor 
concentration, angry outbursts, and panic attacks related to 
identified stressors.  It was also noted that the veteran was 
functioning at a generally satisfactory level, and that his 
self-care and conversation were normal.  The veteran did not 
have hallucinations, problems with impulse control, or 
problems with his long- or short-term memory.  The veteran 
was assigned a GAF score of 51 for this time period, noting a 
moderate level of disability.  There was no evidence  of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to symptoms such as:  problems with 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently appropriately, and 
effectively; spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Therefore the veteran does not meet the criteria for a 70 
percent rating under Diagnostic Code 9400 for this time 
period.

Finally, the veteran is rated at 70 percent from June 14, 
2006.  During the June 2006 examination, the veteran reported 
excessive anxiety and worry, problems with impulse control, 
irritability, and feelings of restlessness and easy 
fatigability.  The examiner also noted that spatial 
disorientation was present, along with some neglect for 
personal hygiene, obvious concentration difficulties, and 
multiple, daily panic attacks.  Although the examiner noted 
some problems with hygiene (the veteran reported showering 
every other day), this does not rise to the level of 
inability to maintain a minimal level of personal hygiene.  
Additionally, while the examiner noted some spatial 
disorientation, the examiner noted it was related to tasks 
associated with his job, specifically the veteran's mail 
sorting plan, and does not rise to the level of 
disorientation as to time and place.  The majority of the 
symptoms listed for a 100 percent rating were not 
demonstrated.  

For this time period, a GAF score of 50 was assigned at the 
June 2006 VA examination.  GAF scores between 41 and 50 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  This GAF score 
does not suggest a greater impairment than is contemplated by 
the 70 percent rating.  It appears consistent with the 
veteran's level of a severe disability for this time period.  
Moreover, the Board again notes that the veteran has not 
manifested symptoms which are indicative of the criteria for 
a 100 percent rating.  In this regard, there is no evidence 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; or 
memory loss for names of close relatives, own occupation or 
own name.  Simply stated, when considered in light of the 
actual symptoms demonstrated, the assigned GAF score does not 
provide a basis, alone, for assignment of a higher rating for 
the veteran's psychiatric disability.  As documented above, 
the actual medical evidence reveals symptoms from June 14, 
2006, that reflect a level of severe impairment consistent 
with the current 70 percent rating.  Therefore, the criteria 
for the next higher 100 percent rating have not been met.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable, and the claim for an increase prior to August 
30, 2002 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

For the period of August 30, 2002 through June 14, 2006, 
applying the benefit of the doubt doctrine, the Board finds 
that the evidence supportive of this claim is at least in 
equipoise with that against the claim.  Accordingly, a rating 
of 60 percent is warranted.  

Finally, for the period of June 14, 2006 forward, the Board 
must find that the preponderance of the evidence is against 
the claim for increase; the benefit of the doubt doctrine is 
inapplicable, and the claim for an increase from June 14, 
2006 


must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 30 percent for anxiety reaction with 
depressive features associated with neurodermatitis, prior to 
August 30, 2002, is denied.  

A rating of 60 percent for anxiety reaction with depressive 
features associated with neurodermatitis, effective August 
30, 2002 but prior to June 14, 2006, is granted.

A rating in excess of 70 percent for anxiety reaction with 
depressive features associated with neurodermatitis, 
effective from June 14, 2006, is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


